DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s arguments filed 01/28/2021.  Claims 1-9 and 11-20 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hutz (U.S. 8,786,425 B1) in view of Albadawi et al. (U.S. 2018/0232563 A1).

	Claim 1, Hutz teaches:
A method (Hutz, Fig. 2) comprising: 
receiving, by a computing device (Hutz, Fig. 2: 110), sensor data over a period of time at a first resolution from each node (Hutz, Col. 8, Lines 10-14, The sensors 120 may continuously or periodically transmit sensed values, or may transmit sensed values in response to a change in sensed values.  The rate at which the sensed values are transmitted establishes a first resolution.) of a plurality of sensory nodes (Hutz, Fig. 2: 120, Col. 6, Lines 66-67 through Col. 7, Line 1) located within a building (Hutz, Col. 11, Lines 1-9, An example building associated with the system of Fig. 2 is a house.  The house is a property of the user (see Hutz, Col. 14, Lines 38-40).), wherein the computing device is communicatively coupled to the plurality of sensory nodes (Hutz, Fig. 2: 124, Col. 8, Lines 4-9); 
determining, by the computing device, a sensor specific normalized condition for each node of the plurality of sensory nodes (Hutz, Col. 12, Lines 47-62, The aberration engine can determine what is “normal” and what is “abnormal”.  What is “normal” is thus interpreted as a normalized condition.  An event detected by a sensor is given an abnormality score (see Hutz, Col. 13, Lines 9-12), which is an abnormality value (see also, Hutz, Col. 22, Lines 6-21).  The aberration engine may be implemented inside the monitoring system control unit 110 (see Hutz, Col. 13, Lines 53-59).) based on a plurality of data points received during the period of time (Hutz, Col. 12, Lines 47-62, The aberration engine uses sensor data and statistical analysis to decide what is “normal”.  The sensor data is transmitted continuously or periodically over a period of time (see Hutz, Col. 8, Lines 10-14).); 
determining, by the computing device, a building abnormality value (Hutz, Col. 20, Lines 5-10, The abnormality score of each detected event is summed to conclude at a total abnormality score, which is a building abnormality value (see Hutz, Col. 22, Lines 22-25).) in response to a condition where the sensor specific normalized condition for multiple nodes of the plurality of sensory nodes exceeds a threshold value (Hutz, Col. 22, Lines 6-21, If the detected event meets one or more rules, the event is given an abnormality score.  Thus, the meeting of the one or more rules is equivalent to a “normal” ), wherein the building abnormality value is determined based on sensor data from the multiple nodes (Hutz, Col. 22, Lines 22-25); 
receiving, by the computing device, sensor data over time from each node of the plurality of sensory nodes at a first measurement resolution (Hutz, Col. 8, Lines 10-14, The sensors 120 may continuously or periodically transmit sensed values, or may transmit sensed values in response to a change in sensed values.); and 
causing an alarm to be generated based on the building abnormality value (Hutz, Col. 20, Lines 10-15 and Col. 22, Lines 41-47).
Hutz does not specifically teach:
Transmitting, by the computing device, an instruction to each node of the plurality of sensory nodes to measure or report sensor data at a second measurement resolution based on a determination that the sensor specific normalized condition for at least one node of the plurality of sensory nodes exceeds the threshold value, wherein the second measurement resolution is coarser than the first measurement resolution;
scaling the building abnormality value by a room factor that is based on a number of rooms that include at least one sensory node reporting abnormal sensor data.
However, it would have been obvious to one of ordinary skill in the art for the sum of the abnormality scores to be functionally equivalent to multiplying by a room factor if the abnormality scores are for the same event detected in different rooms.  For example, if a window is detected to be open without a corresponding motion detection in two rooms, the summation of the score of 1.0 (see Hutz, Fig. 9) would be equivalent to multiplying a room factor, since both rooms would account for the total abnormality score equally.
Albadawi teaches:
Transmitting, by the computing device, an instruction to each node of the plurality of sensory nodes to measure or report sensor data at a second measurement resolution, wherein the second measurement resolution is coarser than the first measurement resolution (Albadawi, Paragraph [0238], The sample rate of the sensors, i.e. the measurement resolution, can be increased or decreased.  For purposes of examination, a “coarser” resolution is interpreted as a rougher resolution, which is the opposite of a finer resolution.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hutz by integrating the teaching of controlling the sample rate as taught by Albadawi.
The motivation would be to minimize the computational cost of having high or low sampling rates by allowing the sampling rates to be adjusted accordingly (see Albadawi, Paragraph [0238]).
As per the limitation of an instruction to each node of the plurality of sensory nodes to measure or report sensor data at a second measurement resolution based on a determination that the sensor specific abnormality value for at least one node of the plurality of sensory nodes exceeds the threshold value, the combination of Hutz in view of Albadawi teaches a condition in which a sensor abnormality value exceeds a threshold (Hutz, Col. 22, Lines 6-21, If the detected event meets one or more rules, the event is given an abnormality score.  Thus, the meeting of the one or more rules is equivalent to exceeding a threshold value.), and the sampling rate of the sensor may be adjusted (Albadawi, Paragraph [0238]).

Claim 6, Hutz in view of Albadawi does not explicitly teach:
The room factor is determined based on a number of rooms that include the at least one node.


	Claim 7, Hutz in view of Albadawi further teaches:
A type of sensor data from each node of the plurality of sensory nodes is one of an amount of smoke obscuration, a temperature, an amount of a gas, a humidity, and an amount of flammable material (Hutz, Col. 7, Lines 3-7, The sensors include temperatures sensors.).

	Claim 8, Hutz in view of Albadawi further teaches:
Causing a notification to be generated (Hutz, Col. 22, Lines 41-47) based on a determination that the sensor specific normalized condition for at least one node of the plurality of sensory nodes exceeds the threshold value (Hutz, Col. 22, Lines 6-21, If the detected event meets one or more rules, the event is given an abnormality score.  Thus, the meeting of the one or more rules is equivalent to exceeding a threshold value.); and 
transmitting the building abnormality value to a monitoring unit (Hutz, Col. 22, Lines 41-47, The display on the device of the user, e.g. user device 150 (see Hutz, Fig. 2), includes the display that displays the abnormality score (see Hutz, Fig. 7).).
	
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hutz (U.S. 8,786,425 B1) in view of Albadawi et al. (U.S. 2018/0232563 A1), in view of Cosentino et al. (U.S. 2013/0082837 A1).

Claim 2, Hutz in view of Albadawi teaches:
Normalizing the abnormality values (Hutz, Col. 21, Lines 13-26).
Hutz in view of Albadawi does not specifically teach:
Determining the sensor specific normalized condition for each node of the plurality of sensory nodes further comprises: 
determining, by the computing device, a long term average of sensor data over a first time interval; and 
determining, by the computing device, a control limit by adding or subtracting an offset value from the long term average.
Cosentino teaches:
Determining a long term average of sensor data over a first time interval (Cosentino, Fig. 35A, Paragraph [0185], The example sensor data is patient weight, however, sensors include sensors monitoring a user’s environment (see Cosentino, Paragraph [0066]).); and 
determining a control limit by adding or subtracting an offset value from the long term average (Cosentino, Paragraph [0185], An upper and lower threshold limit may be established by adding and subtracting, respectively, an offset variable.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hutz in view of Albadawi, by integrating the teaching of an upper and lower threshold limit, as taught by Cosentino.
The motivation would be to limit the number of false positive alarm conditions (see Cosentino, Paragraph [0185]).

	Claim 3, Hutz in view of Albadawi, in view of Cosentino further teaches:
Determining the sensor specific normalized condition for each node of the plurality of sensory nodes further comprises normalizing a real-time value of sensor data by a difference between the control limit and the long term average (Cosentino, Fig. 35A, Paragraph [0185], By adjusting the upper and lower limits, the system normalizes the sensor data because the sensor data would no longer exceed the upper and lower limits.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hutz (U.S. 8,786,425 B1) in view of Albadawi et al. (U.S. 2018/0232563 A1), in view of Federspiel et al. (U.S. 2015/0279193 A1).

Claim 4, Hutz in view of Albadawi teaches:
Determining the building abnormality value (Hutz, Col. 13, Lines 9-12).
Hutz in view of Albadawi does not specifically teach:
Determining a cumulative distribution function based on sensor data from a first time interval; and 
scaling the sensor data using the cumulative distribution function.
Federspiel teaches:
Determining a cumulative distribution function based on sensor data from a first time interval (Federspiel, Paragraph [0023]); and 
scaling the sensor data using the cumulative distribution function (Federspiel, Paragraph [0023], Descriptive statistics that represent the scale of a distribution of sensor readings are taken from a cumulative distribution function (CDF).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hutz in view of Albadawi by integrating the teachings of Federspiel.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hutz (U.S. 8,786,425 B1) in view of Albadawi et al. (U.S. 2018/0232563 A1), in view of Peterson et al. (U.S. 2016/0019777 A1).

Claim 5, Hutz in view of Albadawi teaches:
Determining the building abnormality value further comprises multiplying the sensor data by a weighting factor determined based on a type of sensor for each node of the plurality of sensory nodes (Hutz, Col. 22, Lines 22-27, The abnormality scores are assigned based on the type of sensor data, e.g. activity on Saturday between 7AM and 1PM is given a score of 0.1 (see Hutz, Fig. 9).  Additionally, these scores may be combined using weights, which would also relate to the type of sensor and sensor data.), wherein the type of sensor is one of an amount of smoke obscuration sensor, a temperature sensor, a gas sensor, a humidity sensor, and a flammable material sensor (Hutz, Col. 7, Lines 3-7, The sensors include temperatures sensors.).
Hutz in view of Albadawi does not specifically teach:
The weighting factor is largest for the type of sensor data that is an amount of smoke obscuration or the type of sensor data that is an amount of a gas.
Peterson teaches: 
The weighting factor is largest for the type of sensor data that is an amount of smoke obscuration or the type of sensor data that is an amount of a gas (Peterson, Paragraph [0196], The largest weight, the second value which is a positive value, is given to a relatively high magnitude smoke reading.  The smoke measurements are measured in terms of obscuration percentage (see Peterson, Paragraph [0105]).).

The motivation would be to utilize weight factors to generate alarms based on a high confidence that a fire event has been detected (see Peterson, Paragraph [0009]).

Claims 9, 12-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hutz (U.S. 8,786,425 B1) in view of Albadawi et al. (U.S. 2018/0232563 A1), in view of Marman et al. (U.S. 6,624,750 B1).

Claim 9, Hutz in view of Albadawi teaches:
Transmitting, by the computing device, an instruction to a user device to generate an alert based on the building abnormality value (Hutz, Col. 22, Lines 43-47).
Hutz in view of Albadawi does not specifically teach:
Transmitting, by the computing device, an instruction to each node of the plurality of sensory nodes to generate an alert.
Marman teaches:
Transmitting, by the computing device, an instruction to each node of the plurality of sensory nodes to generate an alert (Marman, Col. 9, Lines 49-57).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hutz in view of Albadawi by integrating the teaching of a base station that transmits a “sound on” message as taught by Marman.
The motivation would be to reduce the number of false alarms by controlling when the sounder of the detector is activated (see Marman, Col. 2, Lines 65-67).

Claim 12, Hutz teaches:
A system (Hutz, Fig. 2) comprising: 
a computing device (Hutz, Fig. 2: 110) comprising: 
a transceiver (Hutz, Fig. 2: 114, Col. 6, Lines 38-53, The network module 114 transmits and receives communication, and is therefore functionally equivalent to a transceiver.) configured to receive sensor data over time (Hutz, Col. 8, Lines 10-14, The sensors 120 may continuously or periodically transmit sensed values, or may transmit sensed values in response to a change in sensed values.) from each node of a plurality of sensory nodes (Hutz, Fig. 2: 120, Col. 6, Lines 66-67 through Col. 7, Line 1); 
a memory (Hutz, Fig. 2: 160) configured to store sensor data (Hutz, Col. 8, Lines 46-49, The storing and processing of monitoring application server 160 may be a logical component inside of the monitoring system control unit 110.); and 
a processor (Hutz, Fig. 2: 112, Col. 6, Lines 27-30) operatively coupled to the memory and the transceiver (Hutz, Fig. 2: 112, The controller 112 is a part of monitor control unit 110, and controls the functions of monitor control unit 112 (see Hutz, Col. 6, Lines 23-37).), wherein the processor is configured to: 
receive sensor data over time from each node of the plurality of sensory nodes at a first measurement resolution (Hutz, Col. 8, Lines 10-14, The sensors 120 may continuously or periodically transmit sensed values, or may transmit sensed values in response to a change in sensed values.  The rate at which the sensed values are transmitted establishes a first resolution.);
determine a sensor specific normalized condition for each node of the plurality of sensory nodes (Hutz, Col. 12, Lines 47-62, The aberration engine can determine what is “normal” and what is “abnormal”.  What is “normal” is thus interpreted as a normalized condition.  An event detected by a sensor is given an abnormality score (see Hutz, Col. 13, Lines 9-12), which is an abnormality value (see ), 
determine a building abnormality value (Hutz, Col. 20, Lines 5-10, The abnormality score of each detected event is summed to conclude at a total abnormality score, which is a building abnormality value (see Hutz, Col. 22, Lines 22-25).) in response to a condition where the sensor specific normalized condition for multiple nodes of the plurality of sensory nodes exceeds a threshold value (Hutz, Col. 22, Lines 6-21, If the detected event meets one or more rules, the event is given an abnormality score.  Thus, the meeting of the one or more rules is equivalent to a “normal” event becoming “abnormal”, thus exceeding a threshold value.), wherein the building abnormality value is determined based on sensor data from the multiple nodes (Hutz, Col. 22, Lines 22-25), 
transmit an instruction to a device to generate an alarm based on the building abnormality value (Hutz, Col. 20, Lines 10-15 and Col. 22, Lines 41-47).
Hutz does not specifically teach:
Transmitting an instruction to each to each node of the plurality of sensory nodes to measure or report sensor data at a second measurement resolution based on a determination that the sensor specific normalized condition for at least one node of the plurality of sensory nodes exceeds the threshold value, wherein the second measurement resolution is coarser than the first measurement resolution;
scale the building abnormality value by a room factor that is based on a number of rooms that include at least one sensory node reporting abnormal sensor data, and
to transmit an instruction to each sensory node to generate an alarm based on the building abnormality value.
As per the limitation of scale the building abnormality value by a room factor that is based on a number of rooms that include at least one sensory node reporting abnormal sensor data, it would 
Albadawi teaches:
Transmitting, by the computing device, an instruction to each node of the plurality of sensory nodes to measure or report sensor data at a second measurement resolution, wherein the second measurement resolution is coarser than the first measurement resolution (Albadawi, Paragraph [0238], The sample rate of the sensors, i.e. the measurement resolution, can be increased or decreased.  For purposes of examination, a “coarser” resolution is interpreted as a rougher resolution, which is the opposite of a finer resolution.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hutz by integrating the teaching of controlling the sample rate as taught by Albadawi.
The motivation would be to minimize the computational cost of having high or low sampling rates by allowing the sampling rates to be adjusted accordingly (see Albadawi, Paragraph [0238]).
As per the limitation of an instruction to each node of the plurality of sensory nodes to measure or report sensor data at a second measurement resolution based on a determination that the sensor specific abnormality value for at least one node of the plurality of sensory nodes exceeds the threshold value, the combination of Hutz in view of Albadawi teaches a condition in which a sensor abnormality value exceeds a threshold (Hutz, Col. 22, Lines 6-21, If the detected event meets one or more rules, the event is given an abnormality score.  Thus, the meeting of the one or more rules is 
Hutz in view of Albadawi does not specifically teach:
Transmit an instruction to each sensory node to generate an alarm based on the building abnormality value.
Marman teaches:
Transmitting, by the computing device, an instruction to each node of the plurality of sensory nodes to generate an alert (Marman, Col. 9, Lines 49-57).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hutz by integrating the teaching of a base station that transmits a “sound on” message as taught by Marman.
The motivation would be to reduce the number of false alarms by controlling when the sounder of the detector is activated (see Marman, Col. 2, Lines 65-67).

Claim 13, Hutz in view of Albadawi, in view of Marman further teaches:
A plurality of sensory nodes (Hutz, Fig. 2: 120, Col. 6, Lines 66-67 through Col. 7, Line 1), wherein each node of the plurality of sensory nodes is communicatively coupled to the computing device (Hutz, Fig. 2: 124), wherein each node of the plurality of sensory nodes comprises: 
a node transceiver (Marman, Fig. 5A: 60) configured to transmit sensor data over time (Hutz, Col. 8, Lines 10-14, The sensors 120 may continuously or periodically transmit sensed values, or may transmit sensed values in response to a change in sensed values.  In the combination of Hutz in view of Marman, the sensors have a transceiver (see Marman, Col. 10, Lines 28-29).); 
a warning unit configured to generate an alarm (Marman, Fig. 5B: 64, Col. 10, Lines 30-31); and 
a node processor operatively coupled to the warning unit and the node transceiver (Marman, Col. 10, Lines 32-35), wherein the processor is configured to activate the warning unit in response to the instruction from the computing device (Marman, Col. 9, Lines 49-57, It would have been obvious to one of ordinary skill in the art for the microprocessor based architecture, which controls the operation of the smoke detectors 16, to activate the warning unit.).

	Claim 14, Hutz in view of Albadawi, in view of Marman further teaches:
At least one of the plurality of sensory nodes is a smoke detector, a carbon monoxide detector, a humidity detector, or a grease detector (Hutz, Col. 7, Lines 3-7).

	Claim 15, Hutz in view of Albadawi, in view of Marman further teaches:
A monitoring unit (Hutz, Fig. 2: 150) comprising: 
a unit transceiver configured to receive the building abnormality value and sensor data (Hutz, Col. 10, Lines 30-33, The user devices 140, 150 can perform the same functions as monitor control unit 110, and thus it would have been obvious to one of ordinary skill in the art for the user device 150 to have a transceiver for sending and receiving data.); and 
a user interface operatively coupled to the unit transceiver, wherein the user interface is configured to display the building abnormality value and the sensor data (Hutz, Fig. 7).

	Claim 18, Hutz in view of Albadawi, in view of Marman does not specifically teach:
The room factor is determined based on a number of rooms that include the at least one of the multiple nodes.
However, it would have been obvious to one of ordinary skill in the art for the sum of the abnormality scores to be functionally equivalent to multiplying by a room factor if the abnormality 

Claim 20, Hutz teaches:
A non-transitory computer-readable medium having computer-readable instructions stored thereon that, upon execution by a processor, cause a computing device to perform operations (Hutz, Col. 27, Lines 48-67 through Col. 28, Lines 1-16), wherein the instructions comprise: 
instructions to receive sensor data from each node of a plurality of sensory nodes at a first measurement resolution (Hutz, Col. 8, Lines 10-14, The sensors 120 may continuously or periodically transmit sensed values, or may transmit sensed values in response to a change in sensed values.  The rate at which the sensed values are transmitted establishes a first resolution.); 
instructions to determine a sensor specific normalized condition for each node of the plurality of sensory nodes (Hutz, Col. 12, Lines 47-62, The aberration engine can determine what is “normal” and what is “abnormal”.  What is “normal” is thus interpreted as a normalized condition.  An event detected by a sensor is given an abnormality score (see Hutz, Col. 13, Lines 9-12), which is an abnormality value (see also, Hutz, Col. 22, Lines 6-21).  The aberration engine may be implemented inside the monitoring system control unit 110 (see Hutz, Col. 13, Lines 53-59).); 
instructions to determine, a building normalized condition in response to a condition where the sensor specific abnormality value (Hutz, Col. 20, Lines 5-10, The abnormality score of each detected event is summed to conclude at a total abnormality score, which is a building abnormality value (see Hutz, Col. 22, Lines 22-25).) for multiple nodes of the plurality of sensory nodes exceeds a threshold value (Hutz, Col. 22, Lines 6-21, If the detected event meets one or more rules, the event is given an ), wherein the building abnormality value is determined based on sensor data from the at least one node (Hutz, Col. 22, Lines 22-25).
Hutz does not specifically teach:
Instructions to transmit an instruction to each to each node of the plurality of sensory nodes to measure or report sensor data at a second measurement resolution based on a determination that the sensor specific normalized condition for at least one node of the plurality of sensory nodes exceeds the threshold value, wherein the second measurement resolution is coarser than the first measurement resolution;
instructions to scale the building abnormality value by a room factor that is based on a number of rooms that include at least one sensory node reporting abnormal sensor data, and
instructions that cause an alarm to be generated by each one of the plurality of sensory nodes based on the building abnormality value.
As per the limitation of Instructions to scale the building abnormality value by a room factor that is based on a number of rooms that include at least one sensory node reporting abnormal sensor data, it would have been obvious to one of ordinary skill in the art for the sum of the abnormality scores to be functionally equivalent to multiplying by a room factor if the abnormality scores are for the same event detected in different rooms.  For example, if a window is detected to be open without a corresponding motion detection in two rooms, the summation of the score of 1.0 (see Hutz, Fig. 9) would be equivalent to multiplying a room factor, since both rooms would account for the total abnormality score equally.
Albadawi teaches:
Instructions to transmit an instruction to each node of the plurality of sensory nodes to measure or report sensor data at a second measurement resolution, wherein the second measurement resolution is coarser than the first measurement resolution (Albadawi, Paragraph [0238], The sample rate of the sensors, i.e. the measurement resolution, can be increased or decreased.  For purposes of examination, a “coarser” resolution is interpreted as a rougher resolution, which is the opposite of a finer resolution.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hutz by integrating the teaching of controlling the sample rate as taught by Albadawi.
The motivation would be to minimize the computational cost of having high or low sampling rates by allowing the sampling rates to be adjusted accordingly (see Albadawi, Paragraph [0238]).
As per the limitation of an instruction to each node of the plurality of sensory nodes to measure or report sensor data at a second measurement resolution based on a determination that the sensor specific abnormality value for at least one node of the plurality of sensory nodes exceeds the threshold value, the combination of Hutz in view of Albadawi teaches a condition in which a sensor abnormality value exceeds a threshold (Hutz, Col. 22, Lines 6-21, If the detected event meets one or more rules, the event is given an abnormality score.  Thus, the meeting of the one or more rules is equivalent to exceeding a threshold value.), and the sampling rate of the sensor may be adjusted (Albadawi, Paragraph [0238]).
Hutz in view of Albadawi does not specifically teach:
Instructions that cause an alarm to be generated by each one of the plurality of sensory nodes based on the building abnormality value.
Marman teaches:
Transmitting, by the computing device, an instruction to each node of the plurality of sensory nodes to generate an alert (Marman, Col. 9, Lines 49-57).

The motivation would be to reduce the number of false alarms by controlling when the sounder of the detector is activated (see Marman, Col. 2, Lines 65-67).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hutz (U.S. 8,786,425 B1) in view of Albadawi et al. (U.S. 2018/0232563 A1), in view of Abe et al. (U.S. 2017/0278371 A1).

Claim 11, Hutz in view of Albadawi does not specifically teach:
Each node of the plurality of sensory nodes is located in a different area within the building, wherein the method further comprises determining, by the computing device, a direction of a fire or a speed of the fire based on a time delay of sensor data between two nodes of the plurality of sensory nodes.
Abe teaches:
Each node of the plurality of sensory nodes is located in a different area within the building (Abe, Fig. 5: 2, Paragraph [0074], Each sensing terminal device 2 is located at a different position in a building.), wherein the method further comprises determining, by the computing device, a direction of a fire or a speed of the fire based on a time delay of sensor data between two nodes of the plurality of sensory nodes (Abe, Paragraphs [0078-0079], Each sensing terminal device 2 sends event information to the disaster determination processing device 3, and the data is stored in an event recorder 34 along with a timestamp.  After enough event data is recorded, the system is able to determine the position and fire expansion direction in the building 42.  As subsequent event data is transmitted and recorded in ).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hutz in view of Albadawi by integrating the teaching of fire position and expansion direction determination as taught by Abe.
The motivation would be to enable evacuation by promptly determining an evacuation direction and path (see Abe, Paragraph [0079]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hutz (U.S. 8,786,425 B1) in view of Albadawi et al. (U.S. 2018/0232563 A1), in view of Marman et al. (U.S. 6,624,750 B1), in view of Cosentino et al. (U.S. 2013/0082837 A1).

Claim 16, Hutz in view of Albadawi, in view of Marman teaches:
Normalizing the abnormality values (Hutz, Col. 21, Lines 13-26).
Hutz in view of Albadawi, in view of Marman does not specifically teach:
The processor is further configured to: determine a long term average of sensor data from each node of the plurality of sensory nodes over a first time interval; and determine a control limit for each node of the plurality of sensory nodes by adding or subtracting an offset value from the long term average.
Cosentino teaches:
Determine a long term average of sensor data from each node of the plurality of sensory nodes over a first time interval (Cosentino, Fig. 35A, Paragraph [0185], The example sensor data is patient weight, however, sensors include sensors monitoring a user’s environment (see Cosentino, Paragraph [0066]).); and
determine a control limit for each node of the plurality of sensory nodes by adding or subtracting an offset value from the long term average (Cosentino, Paragraph [0185], An upper and lower threshold limit may be established by adding and subtracting, respectively, an offset variable.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hutz in view of Albadawi, in view of Marman, by integrating the teaching of an upper and lower threshold limit, as taught by Cosentino.
The motivation would be to limit the number of false positive alarm conditions (see Cosentino, Paragraph [0185]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hutz (U.S. 8,786,425 B1) in view of Albadawi et al. (U.S. 2018/0232563 A1), in view of Marman et al. (U.S. 6,624,750 B1), in view of Federspiel et al. (U.S. 2015/0279193 A1).

Claim 17, Hutz in view of Albadawi, in view of Marman teaches:
Multiply the sensor data from the multiple nodes by a weighting factor determined based on a type of sensor data for the multiple nodes (Hutz, Col. 22, Lines 22-27, The abnormality scores are assigned based on the type of sensor data, e.g. activity on Saturday between 7AM and 1PM is given a score of 0.1 (see Hutz, Fig. 9).  Additionally, these scores may be combined using weights, which would also relate to the type of sensor and sensor data.).
Hutz in view of Marman does not specifically teach:
The processor is further configured to: determine a cumulative distribution function based on sensor data from the multiple nodes over a first time interval; scale the sensor data from the multiple nodes using the cumulative distribution function.
Federspiel teaches:
Determine a cumulative distribution function based on sensor data from the multiple nodes over a first time interval (Federspiel, Paragraph [0023]); and
scale the sensor data from the multiple nodes using the cumulative distribution function (Federspiel, Paragraph [0023], Descriptive statistics that represent the scale of a distribution of sensor readings are taken from a cumulative distribution function (CDF).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hutz in view of Marman by integrating the teachings of Federspiel.
The motivation would be better able to determine the root cause of alarm situations to prevent damage to system components and/or the environment (see Federspiel, Paragraph [0006]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hutz (U.S. 8,786,425 B1) in view of Albadawi et al. (U.S. 2018/0232563 A1), in view of Marman et al. (U.S. 6,624,750 B1), in view of Abe et al. (U.S. 2017/0278371 A1).

Claim 19, Hutz in view of Albadawi, in view of Marman does not specifically teach:
Each node of the plurality of sensory nodes is located in a different area within a building, wherein the processor is configured to determine a direction of a fire or a speed of the fire based on a time delay of sensor data between two nodes of the plurality of sensory nodes.
Abe teaches:
Each node of the plurality of sensory nodes is located in a different area within the building (Abe, Fig. 5: 2, Paragraph [0074], Each sensing terminal device 2 is located at a different position in a building.), the processor is configured to determine a direction of a fire or a speed of the fire based on a time delay of sensor data between two nodes of the plurality of sensory nodes (Abe, Paragraphs [0078-0079], Each sensing terminal device 2 sends event information to the disaster determination ).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hutz in view of Albadawi, in view of Marman by integrating the teaching of fire position and expansion direction determination as taught by Abe.
The motivation would be to enable evacuation by promptly determining an evacuation direction and path (see Abe, Paragraph [0079]).

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument on Pages 8-9 that the cited references fail to teach “a condition” based on the Merriam-Webster definition, the Examiner respectfully disagrees.  The Applicant interprets an event to be different than a condition based on the respective definitions, however, the argument is based on the interpretation that the rejection relies on an event to read on a condition.  The rejection above recites that the system in Hutz determines what is “normal” and what is “abnormal” based on sensor activity, e.g. motion sensor being activated (see Hutz, Col. 12, Lines 47-62).  The activation of the sensor is thus a condition of a sensor, i.e. a state of being.
In response to the Applicant’s argument on Page 9 that “scaling” is generally refer to a multiplicative rather than additive, the Examiner respectfully disagrees.  Firstly, the claims do not inherently or explicitly define a “room factor” away from being “based on a number of rooms that include at least one sensory node” and that the room factor does not have to be the same event, as is 
In response to the Applicant’s argument on Page 9 regarding “measurement resolution”, the Examiner respectfully disagrees.  The increasing or decreasing of sampling rate of data respectfully increases or decreases the number of readings of a particular device, i.e. the sensors of Albadawi (see Albadawi, Paragraph [0238]).  This is consistent with the Applicant’s interpretation of “measurement resolution” as argued as respectfully increasing or decreasing the number of “data points”, i.e. readings, that may be measured with a range of the sensor.  The Applicant has not presented enough evidence as to why the teachings of Albadawi cannot be applied to the Applicant’s claimed limitation.
In response to the Applicant’s argument on Pages 10-11 regarding claim 5, that the amended limitations require the weighting factor is based on the type of sensor, the Examiner respectfully disagrees that the Applicant’s claimed invention is explicitly or inherently interpretable to the Applicant’s interpretation.  The Applicant appears to be arguing that the phrase “based on” with regards to the type of sensor requires the weighting factor to be specific for each type of sensor.  The Hutz reference teaches combining scores from detected events and additionally using weights or other mathematical processes (see Hutz, Col. 22, Lines 23-27) based on the sensors used by the system.  If, for example, each sensor data is weighted equally, the weighting would be based on the type of sensor, because the system in Hutz utilizes a plurality of sensors.  With respect to the Applicant’s argument regarding the Peterson reference, the Examiner respectfully disagrees.  The Applicant interprets the Peterson reference to teach that the raw smoke reading is weighted based on the magnitude of the reading, the raw smoke reading is still based on the type of sensor, i.e. the smoke sensor.  The claims, in light of the Applicant’s specification, does not explicitly or inherently define “based on” away from this interpretation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683